DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to the amendment filed June 30, 2022, claims 1-3 and 5-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In re claim 2, the claim recites the limitations “the prepopulated manual annotation of the sequence” at lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  The language “the sequence” at line 6 is unclear as more than one type of “sequence” precedes this term in the claims, and, therefore, it cannot be determined which prior antecedent “the sequence” refers to.
In re claim 13, at line 17, the language “the sequence” is unclear as more than one type of “sequence” precedes this term in the claims, and, therefore, it is unclear which prior antecedent “the sequence” refers to. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 Independent claim 1 recites a computer-implemented method for helping a user to annotate plays of a sporting game, the computer-implemented method comprising:
a) selecting video and/or audio of a sequence of events to be manually annotated by a user;
b) providing, for presentation to the user, at least one question about the sequence of events;
c) receiving information about at least one event of the sequence of events as at least one answer from the user to the at least one question;
d) retrieving, using the received information about at least one event of the sequence of events, a set of at least one candidate sequence from a corpus dataset;
e) selecting, automatically, one of the at least one candidate sequence of the retrieved set as a representative sequence; and
f) using information associated with the representative sequence selected to prepopulate fields of a manual annotation user interface screen for the sequence of events.
Independent claim 18 recites an apparatus comprising a processor and a non-transitory computer readable medium storing instruction to carry out a method that this the same as claim 1.  Independent claim 19 recites non-transitory computer readable medium storing instructions to carry out a method that this the same as claim 1.
The limitations of selecting a sequence; providing a question; receiving information about the sequence as an answer to the question; retrieving a candidate sequence from a corpus dataset; and selecting a candidate sequence as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of computer implemented or generic computer components.  That is, other than reciting “computer implemented”, “a processor”,  “instructions which, when executed by the at least one processor, cause the at least one processor to perform” nothing in the claimed elements precludes the steps from practically being performed in the mind.  The language “automatically” does not impart any structure or further limit the generic “computer implemented” language.  In addition, a person may be conditioned to “automatically” respond or perform mental steps of a method (e.g., through rules or training).  Put another way, there is nothing performing or implementing the automation recited in the claim.  In this context language, “providing” a question encompasses a user thinking about a question, “receiving” information encompasses thinking of an answer, “retrieving” means looking manually through documents/videos forming a dataset, and “selecting” encompasses the user thinking which one sequence should be the candidate.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application by the claims.  In particular, claim 1 does not recite any additional elements other than a “user interface” and “computer-implemented.”  With regard to claims 18 and 19, the claims only recite the additional elements of a “user interface,” “computer readable medium” and/or “processor” performing the instruction stored by the medium.  In this case, the processor in the claims is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of selecting a sequence based on information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(f).  Furthermore, the recitation of a user interface only serves to generally link the use of the judicial exception to a technological environment or field of use.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and computer readable medium to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Furthermore, the display of information in a “user interface” constitutes insignificant extra-solution activity and therefore does not provide an additional element that recites significantly more than the judicial exception, see MPEP 2106.05(g).  Moreover, recitation of a user interface only serves to generally link the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).  Therefore, the claims are not patent eligible.
Dependent claims 2, 3, and 5-17 recite the same abstract idea as claim 1, and do not recite additional limitations sufficient to direct the claimed invention to significantly more.  These claims only recite additional details of the abstract idea, and are not sufficient to direct the claimed invention to significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8, 9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,269,390  to DeCaprio (“DeCaprio”) in view of US Publication No. 2009/0249185  to Datar et al. (“Datar”).
In re claim 1, DeCaprio discloses a computer-implemented method for helping a user to annotate plays of a sporting game [Abstract], the computer-implemented method comprising:  a) selecting video and/or audio of a sequence of events to be manually annotated by a user [Fig. 6., col. 5, l. 55 to col. 6, l. 5 user may select a video of a match or a game for review using a graphical user interface.  Col. 1, l. 60 to col. 2, l. 3 describes the video includes a plurality of events including sequences of frames.  Col. 5 ll. 25-32 describe the system provides graphical user interface (GUI) for manual user annotation of the events of the video including its sequence of events]; b) providing, for presentation to the user, at least one question about the sequence of events [Col. 15, ll. 24-50 describes the GUI provides selections in the forms of questions to navigate content, for example, in Fig. 6 the question would be “show a full point, a start of point, or end of point?”]; c) receiving information about at least one event of the sequence of events as at least one answer from the user to the at least one question [Col. 15, ll. 24-50 the system receives the user selection, e.g., as in Fig. 6 illustrates show a full point in response to use selecting that option of the three]; d) retrieving, using the received information about at least one event of the sequence of events, a set of at least one candidate sequence from a corpus dataset [Col. 15, ll. 24-50 describes selection of one of these options may cause the GUI 600 to display the video clips corresponding to the selected option. In some embodiments, the GUI 600 may dynamically retrieve the video clips from the server, and the GUI 600 may include one or more identifiers embedded in the code of the page, which identifiers may specify a particular video clip to be displayed where the clips correspond to sequence of events- the collection of clips making up the entire video of the match being the corpus dataset]; e) selecting, automatically, one of the at least one candidate sequence of the retrieved set as a representative sequence [Col. 15, ll. 25-50 describes the GUI’s returned clips are “selected” by the server as these clips correspond to the video of the match, they are representative of both the match (i.e., the entire video) and the user selection the answer to the question show full points]; and f) using information associated with the representative sequence to display annotation in user interface screen for the sequence of events [Col. 5, ll. 60-66, col. 9, ll. 54-63 GUI populates with annotations for the representative sequence which many be manually edited, changed or corrected by user].
DeCaprio discloses a GUI interface and manual annotation of information representative of a sequence of events but does specifically teach a manual annotation user interface screen with fields.
Datar teaches a manual annotation user interface screen with fields [¶¶ 30, 36, Datar describes associating annotation with video frames of a video and ¶40 editing/correcting the annotations.  Fig. 6 shows a video segment search for annotations, returning an annotation, displaying the annotation, receiving changes and storing the modified annotation.  7A, and 7B shows and example of a manual interface screen and ¶79 describes the GUI 702 for displaying annotations associated with a frame or subframe including a text field to create and edit annotations 708].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface of DeCaprio, as taught by Datar, in order to provide a user, such as a coach, the ability to provide, edit, and create annotations for players; to independently store the annotations associated with video; reduce bandwidth needed to transfer and display annotated video; and to provide consistency of annotations when multiple annotators have access to video (e.g., multiple coaches on a staff), see DeCaprio ¶¶ 4 and 7.
In re claim 2, DeCaprio discloses the video and/or audio of a sequence of events includes a video of the sequence of events [col. 1, l. 59 to col. 2, l. 3], the computer-implemented method further comprising: g) receiving manual user input to edit the prepopulated manual annotation of the sequence where it does not match the video of the sequence of events [col. 3 ll. 25-30].
In re claim 3, DeCaprio discloses g) receiving manual user input to revise information about at least one event of the sequence of events from the user; [col. 15, ll. 24-50 the system receives the user selection, e.g., as in Fig. 6, user now selects show a start of point in response to use selecting that option in GUI] h) retrieving, using the received revised information about at least one event of the sequence of events, a new set of at least one candidate sequence from a corpus dataset [Col. 15, ll. 24-50 describes selection of one of these options may cause the GUI 600 to display the video clips corresponding to the selected option. In some embodiments, the GUI 600 may dynamically retrieve the video clips from the server, and the GUI 600 may include one or more identifiers embedded in the code of the page, which identifiers may specify a particular video clip to be displayed where the clips correspond to sequence of events.  In this case clips that show start of point are retrieved]; i) selecting, automatically, one of the at least one candidate sequence of the retrieved new set  as a new representative sequence [Col. 15, ll. 25-50 describes the GUI’s returned clips are “selected” by the server as these clips correspond to the video of the match, they are representative of both the match (i.e., the entire video) and the user selection the answer to the question show start of points; and j) using information associated with the new representative sequence to display annotation in user interface screen for the sequence of events [Col. 5, ll. 60-66, col. 9, ll. 54-63 GUI populates with annotations for the representative sequence which many be manually edited, changed or corrected by user].
DeCaprio discloses a GUI interface and manual annotation of information representative of a sequence of events but does specifically teach a manual annotation user interface screen with fields.
Datar teaches a manual annotation user interface screen with fields [¶¶ 30, 36, Datar describes associating annotation with video frames of a video and ¶40 editing/correcting the annotations.  Fig. 6 shows a video segment search for annotations, returning an annotation, displaying the annotation, receiving changes and storing the modified annotation.  7A, and 7B shows and example of a manual interface screen and ¶79 describes the GUI 702 for displaying annotations associated with a frame or subframe including a text field to create and edit annotations 708].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface of DeCaprio, as taught by Datar, in order to provide a user, such as a coach, the ability to provide, edit, and create annotations for players; to independently store the annotations associated with video; reduce bandwidth needed to transfer and display annotated video; and to provide consistency of annotations when multiple annotators have access to video (e.g., multiple coaches on a staff), see DeCaprio ¶¶ 4 and 7.
In re claim 5, DeCaprio discloses the at least one question provided for presentation to the user is a set of questions that are ordered by their overall impact on narrowing the set of at least one candidate sequence retrieved from the corpus dataset [Col. 15, ll. 24-50 describes the GUI 600 includes questions 622 ordered by their overall impact e.g., full point, start of point, end or point].  
In re claim 8, DeCaprio discloses each event of the sequence of events is represented by at least one {action, actor} pair of data [col. 4 ll. 21-22 describes frames of event in baseball represented based on player appearing in the batter’s box (actor) and reaching base safely (action)].  
In re claim 9,  DeCaprio discloses the actor is one of (A) a sports player position, (B) a sports player name, (C) a sports player type, (D) a ball, (E) a puck, and (F) a projectile [col. 3, ll. 59-64 describe games types tennis matches, baseball games, softball games, ping pong, hockey matches, soccer matches, or other games and tennis, baseball or basketball player types, col. 4 ll. 21-22 player position (i.e., batter)-Fig. 6 for tennis -server].  
In re claim 17,  DeCaprio discloses the sequence of events is a sports play [full point of tennis match or at bat of baseball player], and wherein the representation of a selected one of the at least one candidate sequence of the retrieved set includes a plan view of a field of play, the plan view [Fig. 5 shows a plan view of a tennis court] including trajectories of events associated with the selected play [col. 6 ll. 22-23 describe automated creation of pitch charts and spray charts for baseball].  
In re claim 18, DeCaprio discloses an apparatus [Fig. 1 #100] comprising: 1) at least one processor [Fig. 1 #114]; and 2) a non-transitory computer readable medium [Fig. 1 #118] storing instructions which, when executed by the at least one processor, cause the at least one processor to perform a method including selecting video and/or audio of a sequence of events to be manually annotated by a user [Fig. 6., col. 5, l. 55 to col. 6, l. 5 user may select a video of a match or a game for review using a graphical user interface.  Col. 1, l. 60 to col. 2, l. 3 describes the video includes a plurality of events including sequences of frames.  Col. 5 ll. 25-32 describe the system provides graphical user interface (GUI) for manual user annotation of the events of the video including its sequence of events]; b) providing, for presentation to the user, at least one question about the sequence of events [Col. 15, ll. 24-50 describes the GUI provides selections in the forms of questions to navigate content, for example, in Fig. 6 the question would be “show a full point, a start of point, or end of point?”]; 3) receiving information about at least one event of the sequence of events as at least one answer from the user to the at least one question [Col. 15, ll. 24-50 the system receives the user selection, e.g., as in Fig. 6 illustrates show a full point in response to use selecting that option of the three]; 4) retrieving, using the received information about at least one event of the sequence of events, a set of at least one candidate sequence from a corpus dataset [Col. 15, ll. 24-50 describes selection of one of these options may cause the GUI 600 to display the video clips corresponding to the selected option. In some embodiments, the GUI 600 may dynamically retrieve the video clips from the server, and the GUI 600 may include one or more identifiers embedded in the code of the page, which identifiers may specify a particular video clip to be displayed where the clips correspond to sequence of events- the collection of clips making up the entire video of the match being the corpus dataset]; 5) selecting, automatically, one of the at least one candidate sequence of the retrieved set as a representative sequence [Col. 15, ll. 25-50 describes the GUI’s returned clips are “selected” by the server as these clips correspond to the video of the match, they are representative of both the match (i.e., the entire video) and the user selection the answer to the question show full points]; and 6) using information associated with the representative sequence to display annotation in user interface screen for the sequence of events [Col. 5, ll. 60-66, col. 9, ll. 54-63 GUI populates with annotations for the representative sequence which many be manually edited, changed or corrected by user].
DeCaprio discloses a GUI interface and manual annotation of information representative of a sequence of events but does specifically teach a manual annotation user interface screen with fields.
Datar teaches a manual annotation user interface screen with fields [¶¶ 30, 36, Datar describes associating annotation with video frames of a video and ¶40 editing/correcting the annotations.  Fig. 6 shows a video segment search for annotations, returning an annotation, displaying the annotation, receiving changes and storing the modified annotation.  7A, and 7B shows and example of a manual interface screen and ¶79 describes the GUI 702 for displaying annotations associated with a frame or subframe including a text field to create and edit annotations 708].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface of DeCaprio, as taught by Datar, in order to provide a user, such as a coach, the ability to provide, edit, and create annotations for players; to independently store the annotations associated with video; reduce bandwidth needed to transfer and display annotated video; and to provide consistency of annotations when multiple annotators have access to video (e.g., multiple coaches on a staff), see DeCaprio ¶¶ 4 and 7.
In re claim 19, DeCaprio discloses a non-transitory computer readable medium [Fig. 1 #118] storing instructions which, when executed by at least one processor, cause the at least one processor [Fig. 1 #114] to perform a method comprising: a) selecting video and/or audio of a sequence of events to be manually annotated by a user [Fig. 6, col. 5, l. 55 col. 6, l. 5 user may select a video of a match or a game for review using a graphical user interface selecting video and/or audio of a sequence of events to be manually annotated by a user [Fig. 6., col. 5, l. 55 to col. 6, l. 5 user may select a video of a match or a game for review using a graphical user interface.  Col. 1, l. 60 to col. 2, l. 3 describes the video includes a plurality of events including sequences of frames.  Col. 5 ll. 25-32 describe the system provides graphical user interface (GUI) for manual user annotation of the events of the video including its sequence of events]; b) providing, for presentation to the user, at least one question about the sequence of events [Col. 15, ll. 24-50 describes the GUI provides selections in the forms of questions to navigate content, for example, in Fig. 6 the question would be “show a full point, a start of point, or end of point?”]; c) receiving information about at least one event of the sequence of events as at least one answer from the user to the at least one question [Col. 15, ll. 24-50 the system receives the user selection, e.g., as in Fig. 6 illustrates show a full point in response to use selecting that option of the three]; d) retrieving, using the received information about at least one event of the sequence of events, a set of at least one candidate sequence from a corpus dataset [Col. 15, ll. 24-50 describes selection of one of these options may cause the GUI 600 to display the video clips corresponding to the selected option. In some embodiments, the GUI 600 may dynamically retrieve the video clips from the server, and the GUI 600 may include one or more identifiers embedded in the code of the page, which identifiers may specify a particular video clip to be displayed where the clips correspond to sequence of events- the collection of clips making up the entire video of the match being the corpus dataset]; e) selecting, automatically, one of the at least one candidate sequence of the retrieved set as a representative sequence [Col. 15, ll. 25-50 describes the GUI’s returned clips are “selected” by the server as these clips correspond to the video of the match, they are representative of both the match (i.e., the entire video) and the user selection the answer to the question show full points]; and f) using information associated with the representative sequence to display annotation in user interface screen for the sequence of events [Col. 5, ll. 60-66, col. 9, ll. 54-63 GUI populates with annotations for the representative sequence which many be manually edited, changed or corrected by user].
DeCaprio discloses a GUI interface and manual annotation of information representative of a sequence of events but does specifically teach a manual annotation user interface screen with fields.
Datar teaches a manual annotation user interface screen with fields [¶¶ 30, 36, Datar describes associating annotation with video frames of a video and ¶40 editing/correcting the annotations.  Fig. 6 shows a video segment search for annotations, returning an annotation, displaying the annotation, receiving changes and storing the modified annotation.  7A, and 7B shows and example of a manual interface screen and ¶79 describes the GUI 702 for displaying annotations associated with a frame or subframe including a text field to create and edit annotations 708].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface of DeCaprio, as taught by Datar, in order to provide a user, such as a coach, the ability to provide, edit, and create annotations for players; to independently store the annotations associated with video; reduce bandwidth needed to transfer and display annotated video; and to provide consistency of annotations when multiple annotators have access to video (e.g., multiple coaches on a staff), see DeCaprio ¶¶ 4 and 7.
 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DeCaprio in view of Datar in view of US Publication No. 2015/0356355 to Oguchi et al. (“Oguchi”).
In re claim 6, DeCaprio and Datar teach all of the limitations of claim 5 as described above.  With regard to claim 6, DeCaprio discloses the sequence of events is a baseball play and a set of questions for tennis; however, DeCaprio lacks the set of baseball questions that includes at least two of (1) who ran, (2) who are stealing bases, (3) what are end bases of runners, (4) who caught the batted ball in flight, (5) who threw the ball, and (6) what is the hit type.
 Oguchi teaches the sequence is a baseball play, and wherein the ordered set of questions includes at least two of (1) who ran, (2) who are stealing bases, (3) what are end bases of runners, (4) who caught the batted ball in flight, (5) who threw the ball, and (6) what is the hit type [Oguchi Fig. 8 describes a baseball play including a chart and recording for item 3) “based gained” and item 6) single, double, triple, home run].
Because both DeCaprio and Oguchi describe an interface for accessing, searching, and viewing sport plays using a set of questions to navigate content, it would have been obvious to one skilled in the art to substitute one type of set of questions (i.e., baseball) for another type set of questions (i.e., tennis) to achieve the predictable result of searching and viewing plays by sports type.
In re claim 7, DeCaprio and Datar teach all of the limitations of claim 5 as described above.  With regard to claims 7 DeCaprio discloses the sequence of events is a baseball play and a set of questions for tennis; however, DeCaprio lacks the set of questions is ordered such that questions directly related to an outcome of the sports play are asked before questions about details of the sports play.  
Oguchi teaches the sequence is a baseball sports play, and wherein the set of questions is ordered such that questions directly related to an outcome of the sports play are asked before questions about details of the sports play [In Fig. 8 Oguchi shows baseball plays as a sports sequence and that the questions related to outcome of the play are ordered, such as Turn at bat outcome? is listed or asked before questions of the play detail, such as batter status?].
Because both DeCaprio and Oguchi describe an interface for accessing, searching, and viewing sport plays using a set of questions to navigate content, it would have been obvious to one skilled in the art to substitute one  order of question (i.e., by outcome before details) for another order of questions (i.e., outcome after details) to achieve the predictable result of searching and viewing sporting plays by outcome.

Claims 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DeCaprio in view of Data further in view of U.S. Patent No. 9,186,548 to House et al. (“House”).
In re claim 10, DeCaprio and Datar teach all of the limitations of claim 11 as stated above.  In addition, DeCaprio teaches determining a starting and ending point of frames of a video corresponding to an event or play.  However,  DeCaprio and Datar do not specifically teach each event of the sequence of events has a time stamp measuring a time relative to a starting point.
House teaches each event of the sequence of events has a time stamp measuring a time relative to a starting point [House discloses a timeline 200 for play sequences.  An index point indicates a start of a play (e.g., col. 3 ll. 21-25).  In one example, the timeline may start with the start of the play or predefined window of time and include a timestamp (see, e.g., col. 4 ll. 50-68)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tracking of DeCaprio in view of Datar to include a time stamp, as taught by House, in order to reference the source video to global clock and thus synchronize frames of events to a common reference time, see col. 4, l. 64 to col. 5, l. 3.
In re claim 11, DeCaprio and Datar teach all of the limitations of claim 1 as stated above, but lack a representative one of the at least one candidate sequences of the retrieved set presented to the user includes an events chart including (1) frames of video and (2) at least one event marker, each of the at least one event marker being associated with at least one of the frames of video.
House teaches the representative one of the at least one candidate sequences of the retrieved set presented to the user includes an events chart including (1) frames of video [House discloses Fig. 2 describes an events chart corresponding to frames of a video with timeline 200 (See, e.g., Fig. 2) with events (e.g., throw by second baseman 208).  Meta data about players and plays may be synchronized with the video using the time line (col. 9 ll. 38-53).  House further describes a video window may be comprised of multiple frames of video (Col. 9 ll. 10-12)] and (2) at least one event marker, each of the at least one event marker being associated with at least one of the frames of video [Video displayed in video window 402 may have overlaid graphics synchronized with frames of the video including player icons associated with the view that may be used to control the view in addition to embedded annotations. (See., e.g., col. 9 ll. 54=-64 and col. 10 ll. 16-32) 11, ll. 48-52 and col. 12, ll. 16-19) In addition, the animation window 424 shows players in positions representing a play synched to the video of Window 402 moreover, selection and movement of the player may control which video frame is displayed and highlighting of players in the video, e.g., col. 10, ll. 32-58].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface of DeCaprio as modified by Datar to include the events chart, as taught by House, in order to provide a comprehensive picture of a specific events of a play in the video footage to annotations corresponding to specific events in the plays which better aid a coach’s analysis of the play or player, see col. 4 ll. 7-28.
In re claim 12, DeCaprio and Datar teach all of the limitations of claim 11 as stated above, but lack at least one event marker is a temporal sequence of event markers  of the events chart are aligned using a start marker, wherein the start marker is determined from at least one of (A) a predetermined distinctive sound in the video and/or audio of the sequence of events, (B) a predetermined distinctive sound sequence in the video and/or audio of the sequence of events, (C) a predetermined distinctive image in the video and/or audio of the sequence of events, (D) a predetermined distinctive image sequence in the video and/or audio of the sequence of events, and (E) a manually entered demarcation and/or audio of the sequence of events.  
House teaches the at least one event marker is a temporal sequence of event markers of the events chart are aligned using a start marker [House discloses video analysis using a tracking system to determine temporal markers to align the videos for the start of a sequence, e.g., start of a possession with a rebound, turn over, in-bound pass or jump ball for a basketball sequence (See., col. 4, ll. 50-64).], wherein the start marker is determined from at least one of (D) a predetermined distinctive image sequence in the video and/or audio of the sequence of events [The start marker may be determined from distinctive image sequence in the video, such as change of possession by change of camera pan from left to right to right to left or pause in offensive movement to signal start of play (e.g., col. 4, l. 64-col. 5 l. 19).].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface of DeCaprio as modified by Datar to include the events chart with start maker, as taught by House, in order to provide a comprehensive temporal picture of when a specific/discrete event within a play occurs in the video footage in relation to other annotations corresponding the play (e.g., a pitch chart and/or a hit chart see Fig. 2) which better aid a coach’s analysis of the overall play see col. 4 ll. 7-28.
In re claim 13, DeCaprio and Datar teach all of the limitations of claim 11 as stated above, but lack g) receiving a user input manipulating an event marker  included in the events chart to change a frame of video of the events chart with which the event marker manipulated by the user input receive is associated; h) performing a temporal query to retrieve, using the received user input for manipulating the event marker, a new set of at least one candidate sequence; i) selecting, automatically, one of the at least one candidate sequence of the retrieved new set to the user as a new representative sequence; and j) using the new representative sequence to re-prepopulate fields of the manual annotation user.  
House teaches g) receiving a user input manipulating an event marker  included in the events chart to change a frame of video of the events chart with which the event marker manipulated by the user input receive is associated [Time-line view 426 may comprise a time-line controlled and/or annotated with events represented in a summary view.  col. 11, ll. 48-51.  The user may select events from the timeline 426, e.g., col. 11, ll. 51-55, or corresponding animation view 424.  col. 10 ll. 44-45.]; h) performing a temporal query to retrieve, using the received user input for manipulating the event marker, a new set of at least one candidate sequence [Selection of the timeline 426 annotations or objects from the animation view causes the system to recall other similar plays, e.g., col. 11 ll. 5-27 and col.  11 lines 61-66.  In addition, a temporal query may be performed using a performance index over time to identify plays of interest, e.g., col. 12, ll. 1-15 linked]; i) selecting, automatically, one of the at least one candidate sequence of the retrieved new set to the user as a new representative sequence [Coach may select the play from the timeline or animation.  (See, e.g., col. 11 ll. 64-66 or col. 8 ll.5-8)]; and j) using the new representative sequence to re-prepopulate fields of the manual annotation user [The play selected has a play diagram view 420 that may then be annotated by a coach including repositioning of the icons, e.g., col. 11, ll. 10-47 in addition the diagram view 420 for a selected play may be annotated as part of the play book col. 12 l. 42-col. 13 l.16].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface of DeCaprio in view of Datar to manipulate the event marker in the events chart to automatically select a new representative sequence, as taught by House, in order to provide greater temporal control of video replay of the play, e.g., to navigate to a point of interest col. 11 line 48-67, and to find additional similar plays which better aid a coach’s analysis of a game or event within a game, see col. 11 ll. 5-27 and col. 15 ll. 19-44. 
In re claim 16, DeCaprio and Datar teach all of the limitations of claim 1 as stated above, but lack a representation of a selected one of the at least one candidate sequence of the retrieved set includes a timeline of the selected sequence. 
House teaches the representation of a selected one of the at least one candidate sequence of the retrieved set presented to the user includes a timeline of the selected sequence [House discloses a time-line 200 and timeline 426 for view 424 of interface 400.  (See Figs. 2 and 4)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface of DeCaprio as modified by Datar to include the timeline, as taught by House, in order to provide a comprehensive temporal picture of when a specific/discrete event within a play occurs in the video footage in relation to other annotations corresponding the play (e.g., a pitch chart and/or a hit chart) which better aid a coach’s analysis of the overall play see col. 4 ll. 7-28.
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over House in view of US Patent No. 8,655,878 to Kulkarni et al. (“Kulkarni”).
In re claim 14,  DeCaprio discloses segmenting video into frames of events that are annotated by the system for identification and retrieval.  However, DeCaprio does not specifically disclose the use of bit sequences to index events and return a play having the largest number of common bits of a query.
However, Kulkarni teaches querying a video database where each sequence is represented as a bit sequence indexing different multimedia content, and wherein the set of at least one candidate content belongs to a cluster with the largest number of bits of the bit sequence in common with the query [Kulkarni describes a fingerprinting and search system 100 includes user sites 102 and 103, a server 106, a video database 108, and a video fingerprinting and video identification process 112 operated, for example, by user site 102 see, e.g., col. 48-54.  Moreover, the  fingerprint  denotes a structure of a sequence of bits.  A fingerprint is generated to represent a unit of multimedia content using a fingerprinting method that operates on the unit of multimedia content.  A cluster key is a type of hash key.  A cluster index is a data structure that holds all of the signatures that have the same cluster key.  A multimedia signature index is a data structure that is used to hold signatures associated with a unit of multimedia content at col. 6, ll. 31-39.  FIG. 2C illustrates a similarity search process 230 where for each query signature in the query fingerprint 224, a similarity search function 232 is initiated to find similar signatures in the reference database 208.  The hash data associated with each query signature is used to restrict the similarity search function 232 to a relatively small portion of the reference data or a cluster, allowing the similarity search to be extremely fast even for large reference databases.  Only reference signatures that are "similar" within a distance measure to the query signature are returned.  See also FIG. 2D and col. 9 ll. 3-17 which describes a candidate video filtering process 240.  The video filtering process 240 analyzes the candidate list 234 for the most likely matches in the reference database 208.  The candidate list 234 is sorted in top multimedia clips function 242 to find the top most likely matching multimedia clips.  The resulting data is stored in a list of top clips 244.  The list of top clips 244 includes a multimedia identifier for the similar reference multimedia clip.  A most likely matching multimedia clip might be only for a specific portion of the multimedia clip, for instance, a particular time segment, such as seconds 93 to 107 of a video sequence, or spatial locations, such as top left quadrant in each of the clip's video frames.  The temporal identification and spatial locations are also included in the list of top clips.  Examples of the bit sequences are shown in Fig. 2F].
DeCaprio and Kulkarni are both considered to be analogous to the claimed invention because they are in the same field of video database retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method of DeCaprio as modified by KulKarni to include the method of where each sequence is represented as a bit sequence indexing different multimedia content, and wherein the set of at least one candidate content belongs to a cluster with the largest number of bits of the bit sequence in common with the query, as taught by Kulkarni, in order to provide a search system of DeCaprio with high accuracy for finding a correct video clip in addition to being quick and robust against the distortion that is inherent in multimedia content from different sources, which is commonly the case for sports play footage [See, Kulkarni col. 7, l. 52-col. 8 line 20 and col. 13, ll. 1-14] .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over DeCaprio in view of Datar further in view of publication "Transformation of an Uncertain Video Search Pipeline to a Sketch-Based Visual Analytics Loop," by Legg et al. (“Legg”).
In re claim 15, DeCaprio and Datar teach all of the limitations of claim 1 as stated above but lack the events of the sequence are weighted by the user in order to allow the user to increase or decrease the importance of certain events used to retrieve, using the received information defining the at least one event of the sequence, a set of at least one candidate sequence from the corpus dataset.
However, Legg teaches events of a sequence are weighted by a user in order to allow the user to increase or decrease the importance of certain events used to retrieve, using the received information defining the at least one event of the sequence, a set of at least one candidate sequence from the corpus dataset [Legg discloses a visual analytic system integrating a knowledge-assisted process to enhance the exploration and sorting of sports event data.  Legg also teaches training an analytical model for a system to construct a multivariate sort query that can be used on various matches for retrieving the desired events or associated video clips in flexible manner.  In particular, Legg discloses the use of a number of similarity metrics to train a model by a weighted contribution of the metric.  The user may manual increase, decrease, or lock the weight of any metric for training the model to identify relevant plays in response to queries.  See, e.g., Fig 5 and Sections 4.5.1 and 4.5.2].  
DeCaprio and Legg are both considered to be analogous to the claimed invention because they are in the same field of sports play video indexing for analysis and retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method of DeCaprio in view of Datar to include events of a sequence that are weighted by a user in order to allow the user to increase or decrease the importance of certain events used to retrieve, using the received information defining the at least one event of the sequence, a set of at least one candidate sequence from the corpus dataset, as taught by Legg, in order to allow an analyst to investigate such sports scenarios, which was not previously possible.  In addition, the control over the weighting helps inform the user for accepting or rejecting search results.  See Legg, section 4.5.2.  In addition, the user can see and adjust weights of the metrics to control how the overall similarity of plays is determined by the system.  As a result, analysts are allowed to directly search the video content based on the spatiotemporal data of player and team movements during the match using a training model adapts through the learning process based on the contribution of similarity metrics.  Moreover, sports analysts do not have to rely solely on notational analysis that is laborious to collect and is restrictive to only the occurrence of particular events, e.g., see Legg, section 8.

Response to Arguments
The objection to the drawings, specification, and claims have been withdrawn in view of Applicant’s amendments.
The previous rejections of claims 1-19 under 35 U.S.C. § 112 as indefinite have been withdrawn in view of Applicant’s amendments.
Applicant’s arguments with respect the rejection of claims 1-19 under 5 U.S.C. § 101  have been considered, but are not persuasive.  Applicant first argues the claims have been amended to preclude an interpretation in which selection can be merely performed in the mind.  However, other than this statement, Applicant points to no language in the amendment and provides no explanation of how the Amendment precludes this interpretation.  Therefore, the rejection is maintained for the reasons set forth above.
With regard to the 101 rejection, Applicant additionally argues the amendments provide a specific and particular improvement to a user interface by reducing the amount of manual user input needed in order to annotate plays of a sports game and points to the specification as noting the technical problem of annotating plays of a sports game; namely, that hand annotating is a difficult and time-consuming task.  However, the solution to the technical problem must result in an improvement to the computer or technology, and to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method.  Merely adding generic computer components to perform the method is not sufficient.  Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.
 Applicant also argues the reduction of manual user input is analogous to the improved user interface displaying a limited set of information found to be eligible by the Federal Circuit in Core Wireless Licensing, S.A.R.L. v. LG Electronics, 125 U.S.P.0.2d 1436 (Fed. Cir., January 25, 2018).     However, in its analysis of Core Wireless, the Federal Circuit pointed to claim limitations that disclose the specific manner of displaying a limited set of information to the user.  The court looked to teachings in the specification that the claimed technology addresses problems with “efficiency of using the electronic device,” “particularly those with small screens.” Id.  As pointed out above, Applicant’s present claim limitations do not recite details of or the specific manner of how the recited interface aids the method or improves the performance of the technology.  
The arguments to claims 1-3 and 5-19 with regard to anticipation and obviousness have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Pub No. 2018/0032858 disclose a system is described for interactively analyzing plays of a sporting event based on real-world positional tracking data.  Using positional information regarding the players and/or ball and/or other objects obtained from a tracking system, along with identified event data and contextual information, the system processes a library of plays (e.g., one or more seasons' worth of a league's contests) into a searchable database of plays using multiple alignment templates and discriminative clustering techniques.  A user interface is described for interacting with the database in a graphical manner, whereby users can query a graphical depiction of a play and receive the most similar plays from the library, along with statistical information relating to the plays.  The user interface further permits the user to modify the query graphically (e.g., moving or exchanging players, ball trajectories, etc.) and obtain updated statistical information for comparison. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 8AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW BODENDORF/Examiner, Art Unit 3715             

/MALINA D. BLAISE/Primary Examiner, Art Unit 3715